Citation Nr: 9906732	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-41 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a respiratory disability 
as a residual of coronary artery bypass graft surgery based 
on VA treatment during hospitalization from March 12, 1993 to 
March 21, 1993.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-traumatic stress 
disorder (PTSD) based on VA treatment during hospitalization 
from March 12, 1993 to March 21, 1993, and during 
hospitalization from April 16, 1993 to April 27, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from June 1955 to 
November 1958.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1995 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  By that 
rating decision, the RO denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
any residuals of coronary artery bypass graft surgery based 
on VA treatment during hospitalization from March 12, 1993 to 
March 21, 1993.  The RO also denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD) 
based on VA treatment during hospitalization from March 12, 
1993 to March 21, 1993, and during hospitalization from April 
16, 1993 to April 27, 1993.

The Board remanded the case in March 1998 for further 
development of the record.  While the case was on remand, the 
RO issued a rating decision in September 1998 granting 
section 1151 benefits for a disability classified as marked 
deformity of the left pectoralis major muscle, as a residual 
of coronary artery bypass graft surgery performed by VA in 
March 1993.  The RO also granted section 1151 benefits for a 
disability classified as incisional hernia, right upper 
portion of the epigastrium, also as a residual of coronary 
artery bypass graft surgery performed by VA in March 1993.  
The September 1998 rating decision denied entitlement to 
section 1151 benefits for a chronic respiratory disability, 
as a residual of coronary artery bypass surgery performed by 
VA in March 1993.  The RO also continued the denial of 
entitlement to section 1151 benefits for PTSD, as a residual 
of VA surgeries performed in April 1993.  Thereafter, the 
case was returned to the Board for continuation of appellate 
review.  


REMAND

The appellant asserts that he has additional disability 
manifested as a chronic respiratory disorder resulting from 
VA surgery performed during March 1993.  A review of the 
record discloses that the veteran underwent a two-vessel 
coronary artery bypass graft at a VA medical facility on 
March 15, 1993.  Physical examination of the chest was 
unremarkable on admission to the hospital on March 13, 1993.  
A preoperative chest x-ray examination, also performed on 
March 13, 1993, showed no acute pulmonary or pleural disease.  
Several chest x-ray examinations were performed, 
postoperatively, during the period from March 15, 1993 
through March 20, 1993.  They revealed bibasilar atelectasis 
and bilateral pleural effusion, more so on the left than on 
the right.  A radiologist, who examined a chest x-ray film 
obtained on March 19, 1993, remarked that other pulmonary 
pathology was certainly possible, in addition to persistent 
left lower lobe atelectasis and left pleural effusion.  
Clinical records disclose that, following surgery, the 
veteran had decreased breath sounds and was administered 
pulmonary toilet by a respiratory technician from March 16, 
1993 through March 20, 1993.

The veteran was hospitalized at a VA medical facility from 
April 16, 1993 to April 27, 1993 for treatment of sternal 
dehiscence at the site of coronary artery bypass graft 
surgery.  He underwent sternal debridement on April 17, 1993 
and bilateral pectoral flap closure of the sternal surgical 
wound on April 19, 1993.  Several chest x-ray examinations, 
performed during VA hospitalization, revealed left lung 
atelectasis.  A radiologist believed that left lung 
atelectasis might involve secondary infection.

The claims folder contains photocopies of some of the 
clinical records of the veteran's hospitalization by VA from 
April 16, 1993 to April 27, 1993, including a report of 
surgery performed on April 17; however, a report of surgery 
performed on April 19 is not included in the current record.  
The March 1998 remand order directed the RO to obtain 
complete hospital clinical records of the veteran's VA 
hospitalization from April 16, 1993 to April 27, 1993.  
Pursuant to the Board's remand order, the RO completed a form 
requesting a VA medical facility to forward only the 
discharge summaries of the veteran's hospitalization during 
March 1993 and April 1993.  However, the RO did not ask the 
medical facility to send complete clinical records of the 
April 1993 hospitalization.

A December 1993 VA treatment entry indicates that a chest x-
ray examination showed that the veteran had mild chronic 
obstructive pulmonary disease.  The veteran was evaluated at 
a VA pulmonary clinic in January 1994.  He complained of 
chest pain, and it was noted that he had right pleural 
effusion.  X-rays revealed fractured ribs, probably secondary 
to trauma.  A May 1994 treatment entry relates that ribs were 
fractured secondary to a motor vehicle accident.  The veteran 
reported that he experienced continued shortness of breath.  
Recent pulmonary function studies had shown restrictive 
pulmonary disease, as well as some obstructive pulmonary 
disease.  The assessment was chronic pleural effusion of 
uncertain etiology, and there was a question of whether the 
veteran's impaired pulmonary function was related to VA 
surgery.  

In view of the evidence referenced above, the Board remanded 
the case to obtain a medical opinion as to whether the 
appellant had any current respiratory disability due to the 
March 1993 coronary artery bypass graft surgery, and if so, 
whether such respiratory disability was certain to result 
from or intended to result from the March 1993 surgery.  A VA 
cardiovascular physician, who examined the veteran in July 
1998 pursuant to the Board's remand order, found no pulmonary 
symptoms on physical examination.  However, on VA chest x-ray 
examination, the radiologist found underlying emphysema and 
scarring primarily in the right lung base, consisting of 
parenchymal and pleural scarring.  The radiologist did not 
comment on the etiology of the emphysematous changes noted.  
The cardiovascular examiner observed that the veteran had 
multiple complications from repetitive surgery, but did not 
specify the nature of those complications.  

The appellant maintains that he was given some drug which 
paralyzed him while a sternal debridement was performed and 
that he was awake throughout the entire procedure; he 
maintains that this experience resulted in PTSD.  A VA 
treatment entry, dated in October 1993, indicates that the 
veteran was receiving medication for depression.  A February 
1994 treatment notation indicates that the veteran was not 
depressed; rather, he was angry about claimed mistreatment at 
the hands of VA medical personnel.  He was referred for 
ongoing psychiatric care.  Subsequent VA outpatient reports, 
dated through August 1995, do not reveal that the appellant 
was receiving any psychiatric care.  The March 1998 remand 
order directed the RO to obtain any VA outpatient treatment 
records reflecting psychiatric care after October 1993.  As 
previously noted, pursuant to the Board's remand order, the 
RO completed a form requesting a VA medical facility to 
forward discharge summaries of the veteran's hospitalization 
during March 1993 and April 1993.  However, the RO did not 
ask the medical facility to send VA outpatient records 
pertaining to psychiatric care.

The Board's July 1998 remand order directed that a VA 
psychiatrist examine the appellant and provide an opinion as 
to whether or not the appellant had a psychiatric disability 
which was a consequence of VA surgeries performed in March 
1993 or April 1993 or the postoperative care following these 
procedures.  In this regard, the examiner was also directed 
to ascertain whether or not the April 1993 surgeries were 
performed under a local anesthetic or a general anesthetic.  
After a review of the record, the psychiatrist commented that 
the veteran had been given anesthesia intravenously during 
the April [17] 1993 surgery.  Although it was the 
psychiatrist's opinion that anesthesia given intravenously 
must have been a general anesthesia, he emphasized that he 
did not believe he could authoritatively answer the question, 
posed on remand, about the type of anesthesia used.  The 
psychiatrist suggested that an inquiry about the anesthesia 
used be directed to an anesthesiologist.  

The Board believes that an assessment about how general 
anesthesia, if administered, affected the veteran, should be 
informed by a knowledge of the veteran's age, height and 
weight.  The current record does not include references to 
the veteran's height and weight during the period of 
hospitalization from April 16, 1993 to April 27, 1993.  
However, a VA treatment entry, recorded on March 23, 1993, 
lists the veteran's height and weight at a point in time 
about one month before the surgeries performed by VA on April 
17, 1993 and on April 19, 1993.  It was found that he was 5 
feet, 11 inches tall and that he weighed 209 pounds.  He was 
56 years old at the time of the surgeries.  

The Board notes that the April 17, 1993 VA surgical report 
states that anesthesia was begun at 12:00, with 
administration of MIDAZOLAM HCL INJ 1MG/ML 10 ML VIAL; 
anesthesia was ended at 14:55.  The report gives no 
indication that the veteran was awake or conscious during the 
procedure.  In any event, the Board notes that VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Here, in view of reservations expressed 
by the VA psychiatrist, the Board cannot determine with 
certainty whether the veteran was, in fact, administered 
general anesthesia on April 17, 1993.

The VA psychiatrist went on to enter a diagnosis of PTSD, and 
identified the stressor as the veteran's reported belief that 
he was awake during surgery performed in April 1993.  At the 
same time, however, the psychiatrist indicated that the 
diagnosis was predicated on the veteran's statement that he 
was conscious during surgery.  On the current record, the 
Board cannot determine with certainly the nature of the 
anesthesia administered during surgery on April 17, 1993; 
further, there is no available documentation about the nature 
of the anesthesia administered during surgery on April 19, 
1993.  A diagnosis of PTSD must rest upon verified stressors.  
Medical information required to verify the occurrence of the 
claimed stressor is not now of record.

The Court of Veterans Appeals (Court) has held that a Board 
(or Court) remand confers on the veteran, as a matter of law, 
the right to compliance with the remand orders, that the 
Board remand imposes a concomitant duty to ensure compliance 
with the terms of the remand on the VA, and that, moreover, 
where remand orders of the Board (or Court) are not complied 
with, "the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  The Board may not base its determinations on 
its own unsubstantiated opinion, but is free to supplement 
the record by ordering a medical examination where the 
medical evidence of record is insufficient.  See Colvin.

In view of the foregoing, the case is again REMANDED for the 
following actions:

1.  VA outpatient treatment records 
reflecting psychiatric care after October 
1993 should be obtained for association 
with the claims file.  

2.  Complete, original clinical records 
of the veteran's VA hospitalization from 
April 16, 1993 to April 27, 1993, should 
be secured for inclusion in the record.  
The request for records should include 
the hospital summary; doctors orders; 
nurses notes; medication records; and 
reports of operations performed on April 
17, 1993, as well as on April 19, 1993.  

3.  Thereafter, the case file should be 
returned to the VA cardiovascular 
physician who performed the examination 
in July 1998.  After reviewing the record 
and any additional evidence that is 
obtained, the examiner should respond, 
specifically, to the following question:  
Does the veteran have any current 
respiratory disability due to the March 
1993 coronary artery bypass graft 
surgery, and, if so, was such respiratory 
disability certain to result from or 
intended to result from the March 1993 
surgery?  It is imperative the examiner 
be provided with the claims folder and 
copies of the Board's remand orders.  The 
examiner must state that he has reviewed 
the claims folder.  A complete rationale 
should be provided for the opinion 
expressed.  

4.  In the event the VA physician who 
conducted the earlier examination is no 
longer available, or further examination 
is felt to be warranted, then such 
additional examination should be 
scheduled.  Again, the Board emphasizes 
that the examiner undertake a complete 
review of the veteran's claims folder and 
the Board's remand orders prior to the 
examination and provide opinions as to 
the question posed in instruction # 3 of 
this remand order.  The examiner must 
state that he or she has reviewed the 
claims folder.  A complete rationale 
should be provided for the opinion 
expressed.

5.  The case file should then be referred 
to a VA anesthesiologist.  After 
reviewing the record and any additional 
evidence that is obtained, the physician 
should state, specifically, whether the 
veteran was administered general or local 
anesthesia during VA surgeries performed 
on April 17, 1993 and on April 19, 1993.  
If it is determined that the veteran was 
administered general anesthesia, then the 
physician should answer the following 
question:  Is there any reasonable 
likelihood that the veteran could have 
retained consciousness during the time 
period when the anesthesia was 
administered?  The physician's answer 
should take into account the veteran's 
age, height and weight at a point in time 
close to the surgeries performed on April 
17, 1993 and on April 19, 1993.  It is 
imperative the examiner be provided with 
the claims folder and copies of the 
Board's remand orders.  The 
anesthesiologist must state that he or 
she has reviewed the claims folder.  

6.  Thereafter, the case file should be 
returned to the VA psychiatrist who 
performed the examination in August 1998.  
After reviewing the record and any 
additional evidence that is obtained, the 
examiner should respond, specifically, to 
the following question:  Does the veteran 
have any current psychiatric disability, 
with particular reference to PTSD, which 
is a consequence of VA surgery performed 
in March 1993 or in April 1993?  It is 
imperative the examiner be provided with 
the claims folder and copies of the 
Board's remand orders.  The examiner must 
state that he has reviewed the claims 
folder.  A complete rationale should be 
provided for the opinion expressed.  

7.  In the event the VA psychiatrist who 
conducted the earlier examination is no 
longer available, or further examination 
is felt to be warranted, then such 
additional examination should be 
scheduled.  Again, the Board emphasizes 
that the examiner undertake a complete 
review of the veteran's claims folder and 
the Board's remand orders prior to the 
examination and provide an opinion as to 
the question posed in instruction # 6 of 
this remand order.  The examiner must 
state that he or she has reviewed the 
claims folder.  A complete rationale 
should be provided for the opinion 
expressed.

8.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the reports do not include the opinions 
requested, appropriate corrective action 
should be taken.  Then, if any benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable time 
to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to comply 
with a precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 10 -


